 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   ASHANDA D. LEE,                                 Case No. 1:18-cv-01616-LJO-EPG (PC)
 9                Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS
10         v.
                                                     (ECF NOS. 1 & 9)
11   CENTRAL CALIFORNIA WOMEN'S
     FACILITY, et al.,
12
                  Defendants.
13

14          Ashanda Lee (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
15   this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United
16   States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
17          On December 17, 2018, Magistrate Judge Erica P. Grosjean entered findings and
18   recommendations, recommending that “[t]his case proceed on Plaintiff’s claim against
19   Defendant Jacobsen for failure to protect in violation of the Eighth Amendment,” and that “[a]ll
20   other claims and defendants, including Defendants J. Espinoza and Central California
21   Women’s Facility, be dismissed.” (ECF No. 9, p. 7).
22          Plaintiff was provided an opportunity to file objections to the findings and
23   recommendations. The deadline for filing objections has passed, and Plaintiff has not filed
24   objections or otherwise responded to the findings and recommendations.
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
27   the Court finds the findings and recommendations to be supported by the record and proper
28   analysis.
                                                    1
 1        Accordingly, THE COURT HEREBY ORDERS that:
 2        1.    The findings and recommendations issued by the magistrate judge on December
 3              17, 2018, are ADOPTED in full;
 4        2.    This case will proceed on Plaintiff’s claim against Defendant Jacobsen for
 5              failure to protect in violation of the Eighth Amendment;
 6        3.    All other claims and defendants are DISMISSED;
 7        4.    The Clerk of Court is DIRECTED to reflect the dismissal of defendants J.
 8              Espinoza and Central California Women’s Facility on the Court’s docket; and
 9        5.    This case is referred back to the magistrate judge for further proceedings.
10
     IT IS SO ORDERED.
11

12     Dated:   January 22, 2019                       /s/ Lawrence J. O’Neill _____
                                              UNITED STATES CHIEF DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
